Case 1:18-cv-00984-JPW-JFS Document 78 Filed 12/23/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ATHENA REMLINGER, : CIVIL NO. 1:18-CV-0984
Plaintiff (Judge Wilson)
V. (Magistrate Judge Saporito)

   

LEBANON COUNTY, et al., TLECE
. . OE e es , Doss 2
Defendants ; as Be fig
. me fe au a
—~MS
DED
fT ae

ORDER
AND NOW, this 234 day of December, 2020, upon

consideration of the plaintiff's unopposed motion for extension of the
existing case management deadlines (Doc. 77), IT IS HEREBY
ORDERED THAT:

1. The motion is GRANTED.

2. The existing case management deadlines are extended for a
period of sixty (60) days, as follows:

a. Discovery. All discovery shall be completed by

March 1, 2021.

 

 

 
Case 1:18-cv-00984-JPW-JFS Document 78 Filed 12/23/20 Page 2 of 2

b. Expert Reports. Reports of Plaintiffs retained

experts shall be produced by April 10, 2021. Reports of

Defendants’ retained experts shall be produced by March 10, 2021.

 

Supplementations shall be due April 24, 2021.

c. Dispositive Motions. All case dispositive motions shall

be filed by May 26, 2021,

 
    

JOSEPH F/SAPORITO, JR.
United States Magistrate Judge

 
